DECISION
The application of the above-named defendant for a review of the sentence of Count I, 10 years 2 years for weapon; Count II, 10 years 2 years for the use of a weapon; sentences to run concurrently; DANGEROUS, imposed on October 25, 1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board finds that the sentence imposed was just and proper.
We wish to thank Dan Schwarz of the Montana Defender Project for his assistance to the Defendant and to this Court.
*28SENTENCE REVIEW DIVISION
John S. Henson, Chairman, Joseph B. Gary, Robert J. Boyd